Case 4:20-cv-00443-GKF-FHM Document 27 Filed in USDC ND/OK on 08/31/20 Page 1 of 5




                              United States District Court
                                     NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

    LESLEY ENRIQUEZ et al.                          §
                                                    §
    v.                                              §         CIVIL ACTION NO. 3:20-CV-1542-S
                                                    §
    C.R. BARD INCORPORATED et al.                   §

                             MEMORANDUM OPINION AND ORDER

          This Order addresses Plaintiffs’ Unopposed Motion to Sever and Transfer Venue of Out-

   of-State Plaintiffs’ Cases [ECF No. 19]. Defendants filed a Response to the Motion, stating that

   they do not oppose severance and transfer of the cases identified in the Motion. See ECF

   No. 22. For the following reasons, the Court GRANTS the Motion.

                                I.    PROCEDURAL BACKGROUND

          Plaintiffs filed this action in the state district court. See Notice of Removal Ex. D-2.

   Defendants timely removed the case to this Court based on diversity of citizenship. See Notice of

   Removal. Plaintiffs filed the pending Motion on August 3, 2020, which is now ripe and pending

   before the Court.

                                          II.    SEVERANCE

          A court has broad discretion to sever issues under Rule 21, see Brunet v. United Gas

   Pipeline Co., 15 F.3d 500, 505 (5th Cir. 1994), and that discretion similarly allows for the

   severance and transfer of parties in the interest of justice, see Spencer, White & Prentis, Inc. v.

   Pfizer, Inc., 498 F.2d 358, 361-62 (5th Cir. 1974). “In the situation where venue is proper for one

   defendant but not for another and dismissal is inappropriate, the district court . . . may sever the

   claims, retaining jurisdiction over one defendant and transferring the case as to the other defendant

   to an appropriate district.” Carnival Corp. v. Tug W.O. Watson, No. Civ. A. 02-2375, 2003 WL

   943633, at *1 (E.D. La. Mar. 5, 2003) (citation omitted); see also Stewart v. Livingston, Civ. A.
Case 4:20-cv-00443-GKF-FHM Document 27 Filed in USDC ND/OK on 08/31/20 Page 2 of 5




   No. H-14-1483, 2014 WL 4975434, at *5 (S.D. Tex. Oct. 3, 2014) (citation omitted) (“The Court

   . . . has broad discretion to sever and transfer issues that should be tried in another district.”).

   Defendants agree with Plaintiffs’ request to sever the cases. Accordingly, the Court exercises its

   discretion and finds that severance of the out-of-state plaintiffs is in the interest of justice.

                                            III.    TRANSFER

           A district court may transfer any civil action to any other district or division in which it

   might have been brought for the convenience of the parties and witnesses, if such transfer is in the

   interest of justice. See 28 U.S.C. § 1404(a). The moving party bears the burden of demonstrating

   that a transfer of venue is warranted for convenience purposes. See Time, Inc. v. Manning, 366

   F.2d 690, 698 (5th Cir. 1966). The movant’s burden is to show “good cause” for transfer. In re

   Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008) (hereinafter, “Volkswagen II”). The

   Fifth Circuit explained:

           Th[e] good cause burden reflects the appropriate deference to which the plaintiff’s
           choice of venue is entitled. When viewed in the context of § 1404(a), to show good
           cause means that a moving party, in order to support its claim for a transfer, must
           satisfy the statutory requirements and clearly demonstrate that a transfer is for the
           convenience of parties and witnesses, in the interest of justice.

   Id. (internal quotation marks omitted). The determination of venue transfer pursuant to § 1404(a)

   is within the district court’s sound discretion, exercised “in light of the particular circumstances of

   the case.” Hanby v. Shell Oil Co., 144 F. Supp. 2d 673, 676 (E.D. Tex. 2001) (citing Radio

   Santa Fe v. Sena, 687 F. Supp. 284, 287 (E.D. Tex. 1988))). In doing so, the court must balance

   the two categories of interest—private and public—to resolve whether the movant has carried his

   burden. Volkswagen II, 545 F.3d at 315 (citing Gulf Oil Corp. v. Gilbert, 330 U.S. 501 (1947)).

           The private interest factors are: “(1) the relative ease of access to sources of proof; (2) the

   availability of compulsory process to secure the attendance of witnesses; (3) the cost of attendance



                                                       2
Case 4:20-cv-00443-GKF-FHM Document 27 Filed in USDC ND/OK on 08/31/20 Page 3 of 5




   for willing witnesses; and (4) all other practical problems that make trial of a case easy, expeditious

   and inexpensive.”     In re Volkswagen AG, 371 F.3d 201, 204 (5th Cir. 2004) (hereinafter,

   “Volkswagen I”) (citing Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6 (1981)). The public

   interest factors are: “(1) the administrative difficulties flowing from court congestion; (2) the local

   interest in having localized interests decided at home; (3) the familiarity of the forum with the law

   that will govern the case; and (4) the avoidance of unnecessary problems of conflict of laws of the

   application of foreign law.” Id.

          Plaintiffs request this Court to transfer the out-of-state plaintiffs to the jurisdictions in

   which they had surgery for the implantation of their Bard inferior vena cava filter. See Br. in Supp.

   of Mot. (“Br.”) 7. The identified cases might have been brought in those jurisdictions because that

   is where “a substantial part of the events or omissions giving rise to the claim occurred.” 28 U.S.C.

   § 1391(b)(2). With respect to the private and public interest factors, Plaintiffs assert that the out-

   of-state plaintiffs have essentially no connection to the state of Texas. See Br. 8-9; Pls.’ App.

   They reside outside of Texas, they were not implanted with a Bard inferior vena cava filter in

   Texas, and essentially all of their medical treatment took place outside of Texas. See generally

   Br. In summary, none of the out-of-state plaintiffs have any connection whatsoever to the Dallas

   Division of the Northern District of Texas, based on the evidence presented to the Court.

          Plaintiffs also assert (and Defendants do not dispute) that the proposed transfer

   jurisdictions correspond with many of the out-of-state plaintiffs’ residences.            See Mot. 1.

   Moreover, the out-of-state plaintiffs received at least some medical care in that jurisdiction. See

   id. Thus, the private and public interest factors weigh in favor of transfer, as (1) transfer will allow

   for ease of access to sources of proof; (2) medical provider witnesses should be accessible through

   service of process; (3) travel costs should be minimized; and (4) there is a local interest due to

   those plaintiffs’ residences. See Volkswagen I, 371 F.3d at 204.

                                                      3
Case 4:20-cv-00443-GKF-FHM Document 27 Filed in USDC ND/OK on 08/31/20 Page 4 of 5




          The Court notes that while Defendants agree that Plaintiff Michael Gonzalez’s

   (“Gonzalez”), Tieney Langley’s (“Langley”), Mickey McAdams’s (“McAdams”), and Gwendolyn

   Thomas’s (“Thomas”) case should be severed and transferred, they assert that the record is

   insufficient to determine the appropriate states of transfer. See ECF No. 22. Regardless, the record

   is undisputed, and the Court finds as follows:

          •   Gonzalez resides in Tampa, Florida, see Pls. App. 002, and he received at least some

              medical treatment in Tampa, Florida, see id. at 006.

          •   Langley resides in Baltimore, Maryland, see id. at 002, and she received at least some

              medical treatment in Towson, Maryland, see id. at 010.

          •   McAdams resides outside of Texas, see id. at 003, and he represented to the Court that

              “to the best of [his] recollection, the implant of his Bard IVC Filter occurred at Joseph

              M. Stillburn Center in Augusta, Georgia, see ECF No. 25.

          •   Thomas resides in Tulsa, Oklahoma, see Pls. App. 003, and she received at least some

              medical treatment in Broken Arrow, Oklahoma, see id. at 042.

   Therefore, the Court finds that the public and private interest factors similarly weigh in favor of

   transfer with respect to these out-of-state plaintiffs.      Defendants agree that Plaintiffs have

   identified the proper transferee districts for the remaining out-of-state plaintiffs.

            As a result, the Court finds that Plaintiffs have met their burden to clearly demonstrate

    that the proposed jurisdictions are more convenient forums for the parties and witnesses than the

    Dallas Division of the Northern District of Texas. See 28 U.S.C. § 1404(a); Volkswagen II, 545

    F.3d at 315. Accordingly, based on the agreement of counsel and the undisputed representations

    by Plaintiffs’ counsel, the Court GRANTS the Motion and directs the Clerk of the Court to sever

    and transfer this action as follows:



                                                      4
Case 4:20-cv-00443-GKF-FHM Document 27 Filed in USDC ND/OK on 08/31/20 Page 5 of 5




          a. Plaintiff Melina Bailey’s case be severed and transferred to the Lexington

              Division of the Eastern District of Kentucky;

          b. Plaintiff Michael Gonzalez’s case be severed and transferred to the Tampa

              Division of the Middle District of Florida;

          c. Plaintiff Tierney Langley’s case be severed and transferred to the Northern

              Division of the District of Maryland;

          d. Plaintiff David Laughter’s case be severed and transferred to the Spartanburg

              Division of the District of South Carolina;

          e. Plaintiff Mickey McAdams’s case be severed and transferred to the Augusta

              Division of the Southern District of Georgia;

          f. Plaintiff Tangle Shealey’s case be severed and transferred to the Northern

              Division of the Middle District of Alabama;

          g. Plaintiff Patricia Summers’s case be severed and transferred to the Cleveland

              Division of the Northern District of Ohio; and

          h. Plaintiff Gwendolyn Thomas’s case be severed and transferred to the Northern

              District of Oklahoma.

   Plaintiff Lesley Enriquez is the sole plaintiff with any connection to this forum. Accordingly, he

   shall remain in the Dallas Division of the Northern District of Texas.

          SO ORDERED.

          SIGNED August 31, 2020.




                                                      5
